--------------------------------------------------------------------------------

Exhibit 10.3


 
SECURITY ASSIGNMENT


 
between


 
CME MEDIA ENTERPRISES B.V.


 
and


 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.


 
and


 
THE BANK OF NEW YORK


 
Dated   10th   March  2008

 

--------------------------------------------------------------------------------

 

THIS SECURITY ASSIGNMENT (the "Assignment") is dated 10th March, 2008
 
BETWEEN:
 
(1)
CME MEDIA ENTERPRISES B.V., a company organized under the laws of the
Netherlands, and having its registered office at Dam 5B, 1012 JS Amsterdam, the
Netherlands ("CME ME");

 
(2)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company incorporated under the laws
of Bermuda, and having its registered office at Clarendon House, 2 Church
Street, Hamilton, HM 11 Bermuda ("CME Ltd"); and

 
(3)
THE BANK OF NEW YORK, a company incorporated under the laws of the State of New
York, USA and having its registered office at 101 One Canada Square, London E14
5AL, United Kingdom (the "Assignee").

 
Each a "Party" and collectively referred to as the "Parties".
 
BACKGROUND:
 
 
(A)
Each Assignor (as such term is defined below) is entering into this Assignment
in connection with the Indenture (as such term is defined below).

 
(B)
The Assignee and each Assignor intend this document to take effect as a deed
(even though a Party may only execute it under hand).

 
IT IS AGREED as follows:
 
1.
Interpretation

 
1.1
Capitalized terms not otherwise defined herein shall, unless the context
requires otherwise, bear the meaning ascribed thereto in the Indenture:

 


 
"Assigned Contract"
 
means the Framework Agreement, as amended or supplemented from time to time;
     
"Assigned Rights"
 
means all present and future rights, title and interest of each Assignor in,
under and to the Framework Agreement including, without limitation, the right of
each Assignor to receive all amounts payable under the Framework Agreement and
all present and future claims, causes of action, payments and proceeds in
respect thereof, whether now or in the future;


 
1

--------------------------------------------------------------------------------

 


"Assignors"
 
means CME ME and CME Ltd and "Assignor" means, as appropriate, CME ME or CME
Ltd;
     
"Business Day"
 
means, in respect of any day, a day on which banks are generally open for
transactions in London and New York;
     
"Election Notice"
 
has the meaning given in Schedule 1 hereto;
     
"Event of Default"
 
has the meaning given in the Indenture;
     
"Financing Agreements"
 
means the Indenture and the Security Documents;
     
"Framework Agreement"
 
means the Framework Agreement among CME ME, CME Ltd and PPF dated December 13,
2004 as amended on May 2, 2005;
     
"Indenture"
 
means the Indenture dated on or about the date hereof between CME Ltd., Central
European Media Enterprises NV, CME ME, BNY Corporate Trustee Services Limited
and The Bank of New York;
     
"Original Contract Assignment”
 
means the Security Assignment among CME Ltd., CME ME and the Assignee dated May
16, 2007;
     
"PPF"
 
means JR Holdings Limited (formerly known as PPF (Cyprus) Limited), a company
organized under the laws of the Republic of Cyprus with registered number HE
92433, and having its registered office at Arch. Makariou III, 2-4, Capital
Center, 9th Floor, PC 1505, Nicosia, Cyprus. The name of the company was changed
from PPF (Cyprus) Limited on March 1, 2006;
     
"Receiver"
 
has the meaning given in Clause 8 hereof;
     
"Secured Liabilities"
 
means all present and future moneys, debts and liabilities due, owing or
incurred by the Assignors to the Assignee under or in connection with the
Financing Agreements (in each case, whether alone or jointly, or jointly and
severally, with any other person, whether actually or contingently and whether
as principal, surety or otherwise);
     


 
2

--------------------------------------------------------------------------------

 


"Security Assets"
 
means the Assigned Rights, being the assets the subject of the security created
hereunder;
     
"Security Documents"
 
has the meaning given in the Indenture;
     
"Security Interest"
 
means any mortgage, pledge, lien, charge, assignment, hypothecation or security
interest or any other agreement or arrangement having the effect of conferring
security; and
     
"Security Period"
 
means in respect of the Security Assets, the period beginning on the date hereof
and ending on the date upon which all the Secured Liabilities which have arisen
have been unconditionally and irrevocably paid and discharged in full or the
security created hereby has been unconditionally and irrevocably released and
discharged.



 
1.2
Construction

 
In construing this Assignment, unless otherwise specified:
 
 
(a)
references to a "person" shall mean any individual, firm, company, government,
state or agency of a state, local or municipal authority, or any joint venture
association or partnership (whether or not having separate legal personality);

 
 
(b)
references to this Assignment, the other Financing Agreements or any other
document referred to herein is a reference to this Assignment, the other
Financing Agreements or such other document as amended, varied, novated or
supplemented at any time;

 
 
(c)
references to Clause and Schedule headings are for ease of reference only;

 
 
(d)
any reference to the "Assignee" or the "Assignor" shall include its and any
subsequent successors and any permitted transferees in accordance with their
respective interests; and

 
 
(e)
an amount shall be considered to be "irrevocably paid" if it is not capable of
being avoided or reduced by virtue of any bankruptcy, insolvency, liquidation or
similar laws.

 
 
3

--------------------------------------------------------------------------------

 

1.3
Rights of Third Parties

 
A person who is not a party to this Assignment has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Assignment.
 
1.4
Original Contract Assignment

 
For the avoidance of doubt, this Assignment shall be without prejudice to the
rights of the Assignee under and in respect of the Original Contract Assignment,
which remains in full force and effect notwithstanding anything contained
herein.
 
2.
Assignment

 
 
(a)
As a continuing security for the payment, discharge and performance of all the
Secured Liabilities, at any time owed or due to the Assignee, each Assignor
unconditionally and irrevocably assigns and agrees to assign absolutely with
full title guarantee (save for those security interests already created and
existing and notified to the Assignee), its rights, title and interest in
respect of the Security Assets to and in favour of the Assignee; provided that
forthwith upon the expiry of the Security Period, the Assignee shall, at the
request and expense of the Assignors, (without warranty or other liability)
re-assign to each Assignor the items assigned by such Assignor pursuant to this
Clause 2 (Assignment).

 
 
(b)
The Assignors and the Assignee shall forthwith give notice of the assignment, to
be effected in accordance with Clause 2(a), of the Assignors’ rights, title and
interest in and to the Security Assets by:

 
 
(i)
sending a notice of assignment to PPF substantially in the form set out in
Schedule 1 with such amendments as the Assignee may agree; and

 
 
(ii)
the Assignors using their best endeavours to procure that PPF acknowledges the
notice of assignment substantially in the form set out in Schedule 2 with such
amendments as the Assignee may agree.

 
 
(c)
Each Assignor shall promptly execute all documents and do all things and take
whatever action the Assignee or a Receiver may reasonably require to:

 
 
(i)
perfect or protect the Security Interest created by this Assignment; and

 
 
(ii)
facilitate the realisation of any Security Asset or the exercise of any right,
power or discretion exercisable by the Assignee or any Receiver or any of its or
their delegates or sub-delegates in respect of any Security Asset,

 

 
4

--------------------------------------------------------------------------------

 

including, without limitation, the execution of any transfer, conveyance,
assignment or assurance of any property whether to the Assignee or to its
nominees, and the giving of any notice, order, or direction and the making of
any registration, which in any case, the Assignee may think expedient.
 
 
(d)
Notwithstanding anything contained herein:

 
 
(i)
the Assignors shall remain liable under the Assigned Contract to perform all the
obligations assumed by them thereunder; and

 
 
(ii)
the Assignee shall not be under any obligations or liability under the Assigned
Contract, other than in connection with exercising its rights thereunder or be
liable to make any payment thereunder.

 
 
(e)
The Parties agree that at any time other than when an Event of Default has
occurred and is continuing, the Assignors shall be permitted to exercise each of
the Assigned Rights without restriction.

 
3.
Preservation Of Security

 
3.1
Continuing security

 
The security constituted by this Assignment is continuing up to and including
the last day of the Security Period.
 
3.2
Additional security

 
The security constituted by this Assignment is in addition to and is not in any
way prejudiced by any other security now or subsequently held by the Assignee
for any Secured Liability.
 
4.
Representations And Warranties

 
4.1
Representations and warranties

 
Each Assignor makes on the date hereof the representations and warranties set
out in this Clause 4 to the Assignee.
 
4.2
Powers and authority

 
It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into, performance and delivery of, this Assignment and
the transactions contemplated by this Assignment.
 
4.3
Legal validity

 
This Assignment constitutes, or when executed in accordance with its terms will
constitute, its legal, valid and binding obligation enforceable in accordance
with its terms and as at the date of this Assignment, neither Assignor is in
material breach of the Assigned Contract.
 
 
5

--------------------------------------------------------------------------------

 

4.4
Consents

 
To the best of its knowledge and belief all authorisations required or advisable
in connection with the entry into, performance, validity and enforceability of
this Assignment have been obtained or effected and are in full force and effect.
 
4.5
No Conflict

 
The entry into and performance by it of this Assignment do not and will not:
 
 
(a)
conflict with any law or regulation or judicial or official order;

 
 
(b)
conflict with its constitutional documents; or

 
(c) 
conflict with any document which is binding upon it or its assets.

 
5.
Encumbrances And Disposals

 
Save for those security interests, assignments or transfers which are already
created and existing, each Assignor undertakes with the Assignee that on and
from the date hereof and until the end of the Security Period, it will not
(except with the prior written consent of the Assignee or as otherwise permitted
pursuant to the Indenture):
 
 
(a)
create or permit to subsist any Security Interest upon all or any part of the
Security Assets other than the security created hereunder or under the Original
Contract Assignment; or

 
 
(b)
assign, transfer or otherwise dispose of the Assigned Contract except in
circumstances contemplated in the Assigned Contract.

 
6.
Undertakings

 
Each Assignor undertakes to the Assignee that until the end of the Security
Period (except with the prior written consent of the Assignee or as otherwise
permitted pursuant to the Indenture):
 
 
(a)
it shall not do or permit to be done anything which would materially prejudice
the rights of the Assignee in the Security Assets (except as expressly
contemplated in the Assigned Contract); and

 
 
(b)
it shall not vary or amend any material provisions of the Assigned Contract in
any way that is materially adverse to the interests of the Assignee pursuant to
this Assignment.

 

 
6

--------------------------------------------------------------------------------

 

7.
Enforcement Of Security

 
7.1
Enforcement

 
This security shall be immediately enforceable at any time when an Event of
Default is continuing and has not been waived by the Assignee and at such time
the Assignee shall be entitled without notice immediately to put into force and
exercise all the powers and remedies possessed by it according to law as
mortgagee and chargee of the Security Assets as and when it may see fit (so that
sections 93 and 103 of the Law of Property Act, 1925 shall not apply to this
security) and in particular:
 
 
(a)
to take possession of, get in and collect the Security Assets, and to require
payment to it of any revenues deriving therefrom;

 
 
(b)
to recover and collect all receivables and to give a good receipt therefor on
behalf of each of the Assignors;

 
 
(c)
to perform or vary any of the Assigned Rights and/or rights under the Assigned
Contract;

 
 
(d)
subject to the terms of the Assigned Contract, to assign any part or all of the
Security Assets to any person on such terms as the Assignee considers
appropriate;

 
 
(e)
to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of either Assignor or relating to the Assigned Rights and/or
the Assigned Contract;

 
 
(f)
to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Assigned Rights and/or the Assigned Contract; and

 
 
(g)
to set-off any moneys comprised in the Security Assets against such or any of
the Secured Liabilities.

 
7.2
Acknowledgment

 
The Assignee acknowledges and agrees that it shall not serve an Election Notice
unless the security is enforceable in accordance with Clause 7.1.
 
8.
Receiver

 
 
(a)
In addition to the powers conferred above, at any time when the security hereby
created is enforceable the Assignee may appoint in writing a receiver or a
receiver and manager (a "Receiver") of all or any part of the Security Assets
and remove any Receiver so appointed and appoint another in his place and may
from time to time fix the remuneration of any such Receiver.

 

 
7

--------------------------------------------------------------------------------

 

 
(b)
The Assignee may by instrument in writing delegate to any such Receiver all or
any of the rights, powers and discretions vested in it by this Assignment.

 
 
(c)
Such Receiver shall be the agent of the Assignor but notwithstanding this
position, as between the Assignors and the Assignee, the Assignee shall be
responsible for his acts and defaults and be liable on any contracts made by
him, save to the extent that the Assignors would be responsible pursuant to the
Indenture for such acts or defaults if performed by the Assignee or be liable on
any such contracts if made by the Assignee.

 
9.
Application Of Proceeds

 
Any moneys received by the Assignee or any Receiver after the security
constituted by this Assignment has become enforceable shall be applied in the
following order of priority:
 
 
(a)
in satisfaction of, or provision for, all costs and expenses incurred by the
Assignee or any Receiver (including but not limited to costs and expenses
incurred by the Assignee or any Receiver in the course of exercising any rights
hereunder) and of all remuneration due to any Receiver under this Assignment;

 
 
(b)
in or towards payment of the Secured Liabilities or such part of them as is then
due and payable; and

 
 
(c)
subject to the terms of the Indenture, in payment of the surplus (if any) to the
Assignor entitled to it.

 
10.
POWER OF ATTORNEY

 
 
(a)
Each Assignor hereby irrevocably appoints the following, namely:

 
 
(i)
the Assignee;

 
 
(ii)
each and every person to whom the Assignee shall from time to time have
delegated the exercise of the power of attorney conferred by this Clause; and

 
 
(iii)
any Receiver appointed hereunder and for the time being holding office as such,

 
jointly and also severally to be its attorney or attorneys and in its name and
otherwise on its behalf to do all acts and things and to sign, seal, execute,
deliver, perfect and do all deeds, instruments, documents, acts and things which
may be required for carrying out any obligation imposed on such Assignee by or
pursuant to this Security Assignment, for carrying any sale or other dealing by
the Assignee or such Receiver into effect, for conveying or transferring any
legal estate or other interest in the Security Assets, for getting in the
Security Assets, and generally for enabling the Assignee and the Receiver to
exercise the respective powers conferred on them by or pursuant to this Security
Assignment or by law.  The Assignee shall have full power to delegate the power
conferred on it by this Clause, but no such delegation shall preclude the
subsequent exercise of such power by the Assignee itself or preclude the
Assignee from making a subsequent delegation thereof to some other person; any
such delegation may be revoked by the Assignee at any time.
 
 
8

--------------------------------------------------------------------------------

 

 
(b)
The power of attorney hereby granted is (and each of the Assignors hereby
acknowledge that it is) as regards the Assignee, its delegates and any such
Receiver granted irrevocably and for value as part of the security constituted
by this Security Assignment to secure proprietary interests in and the
performance of obligations owed to the respective donees within the meaning of
the Powers of Attorney Act 1971.

 
 
11.
FURTHER POWERS OF THE ASSIGNEE

 
The Assignee may, at any time when an Event of Default is continuing which has
not been waived by the Assignee:
 
 
(a)
ask, require, demand, receive and give acquittance for any sum forming part of
the Security Assets;

 
 
(b)
endorse any cheques or other instruments or orders in connection therewith; and

 
 
(c)
make any claims or take any action or institute any proceedings which may be
necessary or advisable to protect the interests of the Assignee in all or any
part of the Security Assets.

 
12.
Waivers and Remedies Cumulative

 
The rights of the Assignee under this Assignment:
 
 
(a)
may be exercised as often as necessary;

 
 
(b)
are cumulative and are not exclusive of its rights under general law; and

 
 
(c)
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any such right is not a waiver of that
right.
 
 
9

--------------------------------------------------------------------------------

 

13.
Changes to the Parties

 
Subject to and in accordance with the terms of the Indenture, the Assignee may
assign, transfer, novate or dispose of its rights and/or obligations under this
Assignment.  This Assignment shall remain in effect despite any amalgamation or
merger (however effected) relating to the Assignee, and references to the
Assignee shall be deemed to include any person who, under the laws of its
jurisdiction of incorporation or domicile, has assumed the rights and
obligations of the Assignee under this Assignment or to which, under such laws,
those rights and obligations have been transferred.
 
14.
Severability

 
If a provision of this Assignment is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect or impair:
 
 
(a)
the validity, legality or enforceability in that jurisdiction of any other
provision of this Assignment; or

 
 
(b)
the validity, legality or enforceability in other jurisdictions of that or any
other provision of this Assignment.

 
15.
Costs and Expenses

 
Subject to the terms of or any limitations set out in the Indenture, the
Assignors shall, within three Business Days of demand by the Assignee, indemnify
the Assignee for all costs and expenses reasonably and properly incurred by the
Assignee in connection with (a) the execution of this Assignment or otherwise in
relation to it, (b) the perfection or enforcement of the security constituted by
this Assignment or (c) the exercise of any of the rights accruing to the
Assignee under this Assignment, and neither the Assignee nor any Receiver
appointed hereunder shall be obliged to take any action hereunder unless it has
been indemnified to its reasonable satisfaction for so doing.
 
16.
Counterparts

 
This Assignment may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Assignment.
 
17.
Release

 
Upon the expiry of the Security Period (but not otherwise), the Assignee shall
at the request of either Assignor, execute and do all such deeds, acts and
things as may be necessary to release the Security Assets from the security
constituted by this Assignment.
 
 
10

--------------------------------------------------------------------------------

 

18.
English Language

 
All documents to be furnished or communications to be given or made under this
Assignment shall be in the English language or, if in another language, shall be
accompanied by a translation into English certified by the Party providing such
document, which translation shall be the governing version between the Assignors
and the Assignee.
 
19.
Notices

 
Any notice, application or other communication to be given or made under this
Assignment to the Assignee or to the Assignors shall be in writing.  Such
notice, application or other communication shall be deemed to have been duly
given or made when it is delivered by hand, courier or facsimile transmission to
the Party to which it is required or permitted to be given or made at such
Party's address specified below or at such other address as such Party
designates by notice to the Party giving or making such notice, application or
other communication.
 
For CME ME:


Dam 5B
1012 JS Amsterdam
The Netherlands
Attn:
Managing Director

 
Fax:
+31 20 423 1404



With a copy to:


c/o CME Development Corporation
81 Aldwych
London  WC2B 4HN
United Kingdom
Attn:
General Counsel

 
Fax:
+44 207 430 5403



For CME Ltd:


c/o CME Development Corporation
81 Aldwych
London  WC2B 4HN
United Kingdom
Attn:
General Counsel

 
Fax:
+44 207 430 5403

 
11

--------------------------------------------------------------------------------


 
For the Assignee:
 
The Bank of New York
 
One Canada Square
London E14 5AL
United Kingdom
Attn:
Jason Blondell

 
Fax:
+44-20-7338-6100

 
20.
Governing Law

 
This Assignment shall be governed by and construed in accordance with the laws
of England and Wales.
 
21.
Jurisdiction

 
21.1
Each of the Parties hereby irrevocably agrees that the courts of England are to
have exclusive jurisdiction to settle any disputes:

 
 
(a)
arising under or in connection with this Assignment; or

 
 
(b)
arising or in connection with the negotiation, legal validity or legal
enforceability of this Assignment,

 
whether the same shall or shall be alleged to arise under, or be governed by,
the laws of England or of any other jurisdiction.
 
21.2
Each Party hereby:

 
 
(a)
waives objection to the English courts on the ground of forum non conveniens or
inappropriate forum or otherwise in connection with any dispute described in
Clause 21.1; and

 
 
(b)
agrees that a judgement or order of an English court in such a dispute is
conclusive and binding on such party and may be enforced against it in the
courts of any other jurisdiction.

 
21.3
Each Assignor hereby irrevocably designates, appoints and empowers CME
Development Corporation at its registered office (being, on the date hereof, at
Aldwych House, 81 Aldwych, London WC2B 4HN, England) to act as its authorised
agent to receive service of process and any other legal summons in England for
purposes of any legal action or proceeding brought by the Assignee in respect of
this Security Assignment. Each Assignor hereby irrevocably consents to the
service of process or any other legal summons out of such courts by mailing
copies thereof by registered airmail postage prepaid to its address specified
herein. Each Assignor covenants and agrees that, so long as it has any
obligations under this Assignment, it shall maintain a duly appointed agent to
receive service of process and any other legal summons in England for purposes
of any legal action or proceeding brought by the Assignee in respect of this
Security Assignment and shall keep the Assignee advised of the identity and
location of such agent.


 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Assignment to be signed as a Deed in their
respective names as of the date first above written.

 
13

--------------------------------------------------------------------------------

 

EXECUTED as a Deed for and on behalf of
CME MEDIA ENTERPRISES B.V.


 
By:
/s/ Michael Garin
         
Name: Michael Garin
   
Title: Managing Director
 


 
14

--------------------------------------------------------------------------------

 

THE COMMON SEAL OF
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
was hereto affixed in the presence of


 
By:
/s/ Wallace Macmillan
         
Name: Wallace Macmillan
   
Title: Chief Financial Officer
 


 
15

--------------------------------------------------------------------------------

 

EXECUTED as a Deed for and on behalf of
THE BANK OF NEW YORK


 
By:
/s/ Jason Blondell
         
Name: Jason Blondell
   
Title: Authorised Signatory
 

 
 
16

--------------------------------------------------------------------------------

 

SCHEDULE 1

 
Form of Notice of Assignment


 
From:
CME MEDIA ENTERPRISES B.V.; and

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (together the "Assignors"); and
 
THE BANK OF NEW YORK (the "Assignee")
 
To:
JR HOLDINGS LIMITED (formerly known as PPF (CYPRUS) LIMITED)

 
 
Date: 10th March 2008
 
Dear Sirs,
 
NOTICE OF ASSIGNMENT OF FRAMEWORK AGREEMENT (the "Contract")
 
We hereby give you notice that we, the Assignors and the Assignee, have entered
into a security assignment dated March 10, 2008 (the "New Assignment") (in
addition to the security assignment dated May 16, 2007 (the “Original
Assignment”) between the Assignors and the Assignee, as previously notified to
you and  acknowledged by you).  Pursuant to the New Assignment, the Assignors
have assigned to the Assignee all of their present and future rights, benefits,
interests and claims under and in respect of the Contract, subject only to the
Security Assignment dated May 5, 2005 between the Assignors and JPMorgan Chase
Bank, N.A., London Branch (as "2005 Trustee"), the Security Assignment dated May
16, 2007 between the Assignors and The Bank of New York (as  "2007 Trustee") and
the Assignments dated July 21, 2006 and August 22, 2007 each made between the
Assignors and European Bank for Reconstruction and Development (“EBRD”)
(together, the “Prior Assignments”).  The terms of this notice shall be in
addition to the rights of the Assignee under the Original Assignment and subject
only to the rights of the 2005 Trustee, EBRD and the 2007 Trustee under the
Prior Assignments.
 
Please note the following:
 
(1)
The Assignors continue to be solely responsible to you for the performance of
their obligations under the Contract and the Assignee shall not be under any
obligation or liability under the Contract by reason of the Assignment or
anything arising therefrom.

 
17

--------------------------------------------------------------------------------


 
(2)
From the date hereof you should perform all of your obligations under the
Contract (including the making of any payments pursuant to the Contract) in
accordance with these instructions.

 
(3)
The Assignee has agreed that until such time when the Assignee has delivered to
you written notice of its election to exercise the Assignors’ rights under the
Contract (an "Election Notice"):

 
 
(i)
you should continue to pay to the Assignors any sums which you may become
obliged to pay to each of them under the Contract,

 
 
(ii)
each Assignor shall remain entitled to exercise all of its rights, powers and
discretions relating to the Contract without any restriction and without the
consent of the Assignee,

 
 
(iii)
each Assignor shall remain entitled to deal with you in respect of any provision
of the Contract or give consent relating to any provision of the Contract
without the prior consent of the Assignee; and

 
 
(iv)
you should continue to give notices in relation to the Contract to the
Assignors.

 
(4)
The Assignors instruct you, at any time after the Assignee has delivered to you
an Election Notice, to comply with any payment or other instructions contained
therein or in any subsequent written notice to you from the Assignee, including
without limitation any instruction to pay to such account as the Assignee may
nominate the full amount of any sums which you may become obliged to pay to the
Assignors under the Contract, provided always that any such instructions do not
exceed the rights of the Assignors pursuant to the Contract.

 
(5)
Save as set out above, the Assignment does not affect your rights or obligations
under the Contract.

 
Please sign the enclosed acknowledgment of this Notice of Assignment and send it
to the Assignee at;
 
The Bank of New York
One Canada Square
London E14 5AL
United Kingdom
Attn:
Jason Blondell

Fax:
+44-20-7338-6100


 
18

--------------------------------------------------------------------------------

 

This letter is governed by English law.
 
Yours faithfully,


 
................................................................
 
For and on behalf of
CME MEDIA ENTERPRISES B.V.


 
................................................................
 
For and on behalf of
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.


 
................................................................
 


 
For and on behalf of
THE BANK OF NEW YORK
 
................................................................
 

 
19

--------------------------------------------------------------------------------

 

SCHEDULE 2

 
Form of Acknowledgment of Assignment
 


 
From:
JR HOLDINGS LIMITED (formerly known as PPF (CYPRUS) LIMITED)

 
To:
THE BANK OF NEW YORK (the "Assignee")

 
Copy:
CME MEDIA ENTERPRISES B.V. and

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
Date:[              ] 2008


 
Dear Sirs,
 
ACKNOWLEDGMENT OF NOTICE OF ASSIGNMENT OF FRAMEWORK AGREEMENT
 
We refer to a letter dated March 10, 2008 (the "Notice of Assignment") from CME
Media Enterprises B.V. and Central European Media Enterprises Ltd. as the
Assignors and The Bank of New York as the Assignee to us notifying us of the
Assignment therein specified.
 
We acknowledge that we have been given notice of and consent to the Assignment.
 
This letter is governed by English law.
 
Yours faithfully,


 
.......................................................
 
For and on behalf of
JR HOLDINGS LIMITED
 
 
20 

--------------------------------------------------------------------------------